Citation Nr: 1201454	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a final disallowed claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1975 to October 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened a final disallowed claim for service connection for bilateral hearing loss but that denied service connection on the merits. 

The Veteran testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In September 1981, the RO denied service connection for bilateral hearing loss. The Veteran did not express timely disagreement, and the decision became final.  

2.  Since September 1981, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  A bilateral hearing acuity defect was noted at the time of examination, acceptance, and entry into active service. 

4.  The Veteran experienced an increase in hearing disability in service. 

5.  The Veteran currently experiences bilateral hearing loss that meets the VA criteria for a disability. 

6.  Credible lay and medical evidence is insufficient to rebut the presumption of aggravation of a bilateral hearing disability in service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final disallowed claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

2. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In August 2008, the RO provided a notice that met the requirements.  The notice informed the Veteran of the reasons for a previous denial of the same claim, the requirement for new and material evidence, the five elements of a service connection claim, and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in a U.S. Army artillery unit with no combat service.  He contends that his bilateral hearing loss was aggravated by exposure to high noise levels in service.  

Petition to Reopen a Final Disallowed Claim 

In September 1981, the RO denied service connection for bilateral hearing loss.  The RO considered the following evidence.  The results of a January 1975 enlistment physical examination audiometric test showed significant bilateral hearing loss and a physical profile functional capacity for hearing of two, indicating some level of dysfunction.  A September 1977 discharge physical audiometric test showed improved to near normal hearing but with a profile for hearing of two.  The Veteran was treated for otitis externa in service in July 1975 and after service in September 1981 with no follow-up treatment or diagnoses of a chronic organic ear disease.  In September 1981, the RO denied service connection because defective hearing was noted at entry and not aggravated during service but did not discuss the Veteran's military occupation.  The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C.A. § 7105 (West 2002). 

The RO received the Veteran's petition to reopen the claim in June 2008.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The following evidence was received since September 1981: a November 2008 VA audiometric examination and opinion, and the Veteran's testimony at a June 2011 Board hearing in which the Veteran described the circumstances of his service in an artillery unit and his exposure to high noise levels from heavy and light weapons and vehicles.  The Veteran also discussed the circumstances of the audiometric testing at the time of his enlistment and discharge physical examinations.   

In November 2008, the RO reopened the claim but continued to deny service connection because the objective testing in service did not demonstrate that a hearing disability noted at entry into service was aggravated by service.  

The Board concludes that the evidence received since the last final disallowance of the claim is new because it had not been previously considered.  The evidence is material because it provides a diagnosis and assessment of the current level of hearing dysfunction and an opinion on the effect of service on the disability.  The Veteran's lay evidence is relevant to the nature of his service and the credibility of the audiometric testing at the time of enlistment and discharge.  Therefore, as new and material evidence has been received, and to this extent only, the Board grants the petition to reopen the claim and will adjudicate the issue on the merits.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), see also Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., 47th Ed. (2008).

As a component of a VA audiological examination, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted." 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Lay statements by a veteran concerning a preexisting condition alone are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In a January 1975 enlistment physical examination, a physician noted no organic ear abnormalities.  Audiometric testing showed puretone thresholds at 500, 1000, 2000, and 4000 Hz as 30, 50, 55, and 55 decibels in the right ear and 25, 30, 35, and 55 decibels in the left ear.  A test data card is included in the records and is consistent with the values recorded on the physical examination sheet.  The physician assigned a functional capacity score of two indicating a physical defect that may require activity limitations.  The physician found the Veteran qualified for regular Army service even though the Veteran's hearing acuity was below the acceptable standards.  See Standards of Medical Fitness, AR 40-501 § 2-7, Appendix II, Table I (May 1976).   In the June 2011 hearing, The Veteran acknowledged that he had worked in a machine shop for six months prior to service where he was exposed to high noise levels from a metal press.  The Veteran stated that he had difficulty passing the hearing test and was required to repeat the test three times.  He was not informed of the reason for acceptance into service with the hearing disability.  

In a November 2008 VA examination and in the June 2011 hearing, the Veteran reported that he was exposed to high levels of noise from artillery, small arms, explosives, and vehicles during service but did use hearing protection.  In July 1975, the Veteran sought treatment for a loss of hearing.  A military clinician noted clear tympanic membranes bilaterally but an inflamed right ear canal.  The clinician diagnosed otitis externa and prescribed medication.  There was no follow-up treatment or diagnosis of a chronic disorder.  Service treatment records are silent for any duty restrictions other than the use of hearing protection.  There is no indication that the Veteran had any difficulty completing military training and performing duties as an artilleryman.  

In a September 1977 discharge physical examination, the physician found no organic ear abnormalities.  Audiometric testing showed puretone thresholds at 250, 500, 1000, 2000, 3000, 4000, and 6000 Hz as 10, 10, 10, 10, 10, 20, and 30 decibels in both ears.  A data card was not included in the examination report.  The physician diagnosed bilateral high frequency loss and assigned a functional capacity score of two indicating a physical defect that may require activity limitations.  

VA outpatient treatment records from January 2003 to July 2009 are silent for any symptoms, diagnoses, or treatment for organic ear disorders or hearing acuity deficits.  The Veteran has not been issued VA hearing aids. 

In November 2008, a VA audiologist noted a review of the claims file and the Veteran's reports of pre-service noise exposure in the machine shop and noise exposure during Army service.  The Veteran reported that after service he was employed in an electronics business without significant noise exposure.  The Veteran reported that he experienced difficulty hearing soft voices and was annoyed by loud sounds.  On examination, puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hz were 30, 50, 60, 65, and 75 decibels in the right ear and 25, 40, 60, 60, and 65 decibels in the left ear.  Speech discrimination scores were 96 percent on the right and 100 percent on the left.  The audiologist diagnosed mild to severe and mild to moderately severe sensorineural hearing loss in the right and left ears respectively.  The audiologist concluded that the current hearing loss was not likely related to in-service noise because the hearing loss shown at the time of enlistment improved to within normal limits at the time of discharge.  

In the June 2011 Board hearing, the Veteran stated that the physician that performed an audiometric test roughly three years earlier told him that improvement in hearing acuity would not likely have occurred despite the use of hearing protection in the military environment.  The Veteran stated that he did not recall undergoing a hearing test at the time of his discharge examination but rather was tested at his home base some time earlier at his request because of his perceived hearing difficulty.  The Veteran stated that after service he underwent an excision of a bone spur on one side in 1981 but otherwise had not received any other post-service treatment. 

As a preliminary matter, the Board concludes that a bilateral hearing acuity deficit was noted at the time of examination, acceptance, and enrollment into service.  Even though the degree of impairment should have precluded acceptance into service or at least required a formal waiver that is not of record, the Board concludes that the test data shown on the examination report is credible as it is consistent with the test data card.  It is possible that the Veteran experienced a temporary disorder at the time that interfered with test accuracy.  Nevertheless, the physician did assign a functional capacity rating of 2 indicating some degree of impairment, and the VA audiologist in 2008 reviewed the results without challenge or comment.  As a hearing acuity disorder was noted at the time of entry, the presumption of a sound condition under 38 U.S.C.A. § 1111 is not applicable.  The Board will proceed to determine whether an increase in disability was incurred in service and apply the criteria of the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  

The dispositive issue is whether there was an increase in disability during service to attach the presumption of aggravation.  

The Board concludes that the Veteran's lay testimony of his noise exposure before, during, and after service is competent and credible because it is consistent with the circumstances and nature of his military service, was reported consistently, and was not challenged by the 2008 examiner.  The Board concludes that the Veteran's report of a hearing test prior to a discharge physical examination warrants less probative weight because the examination was performed at his home base approximately five weeks prior to his discharge.  Nevertheless, the Board concludes that the audiometric test results noted on the September 1977 discharge examination report are not credible for several reasons.  The recorded results are identical in both ears and include data at 250 Hz, a value not seen on many other similar examinations or required to be measured by the Army standards.  It is not reasonable that significant hearing loss at entry to service, more severe in the right ear, would dramatically improve without treatment and with exposure to high noise levels and result in exactly equal and normal hearing in both ears more than two years later.  Moreover, the test results are inconsistent with the examiner's diagnosis of bilateral hearing loss and the continued assignment of a functional capacity score of two.  Finally, the VA audiologist in 2008 accepted the discharge test results as the basis for her opinion but did not explain how hearing loss could dramatically improve in two years with noise exposure and without treatment, and thereafter deteriorate to the 2008 measured level with no significant noise exposure or organic ear deficits.  

Therefore, there is no medical credible evidence of the status of the hearing disorder at the time of discharge.  The Board concludes that the Veteran's lay testimony that his hearing degraded in service is both competent and credible as it is consistent with noise exposure and the absence of any treatment during service.  Resolving all doubt in favor of the Veteran, the Board concludes that the hearing acuity disability did become more severe during service and that the presumption of aggravation attaches. 

The Board concludes from the results of the VA examination in 2008 that the Veteran has bilateral hearing loss that meets the VA criteria for a hearing disability because the auditory thresholds are 40 decibels or greater at more than one frequency and 25 decibels or greater at least three of the applicable frequencies.

Finally, the Board concludes that the evidence against aggravation does not meet the clear and unmistakable standard to rebut the assumption of aggravation.  The Board acknowledges the opinion of the VA audiologist in 2008 who concluded that the Veteran's hearing disability was not aggravated but rather improved during service.  The examination was adequate because the audiologist performed the applicable testing and described the functional effects caused by a hearing disability.   However, the opinion that the current disability was not aggravated in service was based on a discharge audiometric test that the Board has found to lack credibility.  The Veteran's hearing loss measured in 2008 is more severe than was credibly measured at the time of entry into service.  

Resolving all doubt in favor of the Veteran, the weight of credible and probative evidence is that the Veteran's hearing loss became more severe in service, that the presumption of aggravation is for application, and service connection is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

The petition to reopen a final disallowed claim for service connection for bilateral hearing loss is granted. 

Service connection for bilateral hearing loss is granted, subject to the legal criteria governing the payment of monetary benefits.
 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


